966 F.2d 1453
140 L.R.R.M. (BNA) 2535
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ASBESTOS REMOVAL, INC., Respondent.
No. 92-5397.
United States Court of Appeals, Sixth Circuit.
May 20, 1992.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.


1
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THE

NATIONAL LABOR RELATIONS BOARD

2
This Court having on November 20, 1989, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on February 28, 1991, issued its Supplemental Order fixing the amount of backpay due and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Asbestos Removal, Inc., Southfield, Michigan, its officers, agents, successors, and assigns, shall pay each employee named below the amounts set forth adjacent to their names, with interest computed in the manner prescribed in New Horizons for the Retarded,1 and accrued to the date of payment, minus tax withholdings required by law.


4
                   Net Backpay    Benefits        Total
Vito J. Gillette   $ 26,790.92  $10,800.21  $ 37,591.13
Daniel J. Stanley     5,578.77    2,805.12     8,383.89
Daniel E. Jewell     35,502.82   10,800.21    46,303.03
Curtis Elder         35,502.82   10,800.21    46,303.03
Glenn Jewell         11,047.73   10,800.21    21,847.94
                   -----------  ----------  -----------
                   $114,423.06  $46,005.96  $160,429.02



1
 283 N.L.R.B. 1173 (1987)